Carter, J.,
dissents.
In my judgment, the facts set forth in the court’s opinion do not justify the finding of the jury that the plaintiff sustained substantial damage because of the shame, humiliation, disgrace and mental anguish that he suffered. I agree that some persons might suffer shame, humiliation, disgrace and mental anguish as a result of such an experience, while others Would not. The court ought not to assume, without any evidence on the subject, that plaintiff falls within one class or the other. Damages ought not to be allowed on possibility or conjecture. I submit that, under the facts of this case, there is no competent evidence from which the mental state of the plaintiff can be inferred. Nominal damages are all that have been proved and a judgment in excess thereof is not supported by the evidence.
Paine, J., concurs in the above dissent.